















March 20, 2017













Jim Stanley
6633 Highland Lakes Place
Westerville, OH 43082


Dear Jim:


This letter agreement (the “Letter Agreement”) relates to your upcoming
retirement from NiSource. If you sign this Letter Agreement, it will constitute
the mutual agreement between you and NiSource Corporate Services Company (the
“Company” which, as used herein, shall mean NiSource Inc. and all of its
affiliates or subsidiaries), regarding your termination of employment.


1.
Employment Status



You will continue as an active employee of the Company through June 1, 2017 (the
“Separation Date”) for purposes of all Company employee benefit plans and will
continue to be paid your current base salary through that date, provided you are
not discharged for Cause prior to your Separation Date. For purposes of this
paragraph, "Cause" shall mean: 1) violation of the Code of Business Conduct; 2)
your failure to perform your duties, obligations and responsibilities; 3)
violation of the terms of this Letter Agreement; or 4) your conviction for
commission of a felony. On the Separation Date, you will execute and deliver to
the Company a general waiver and release of claims substantially in the form of
Exhibit A (the “Release”). If the Release becomes effective and is not revoked
in accordance with its terms, then you will be eligible to receive the
separation benefits as described in Paragraph 3, below.




2.
Business Transition



You agree to cooperate fully to ensure a smooth transition. As part of your
transition services before and after the Separation Date, you agree, at the
request of the Company’s counsel, to prepare for, and provide testimony at trial
or deposition in any litigation in which the Company is involved. Your
employment, retention and compensation under this Letter Agreement will not be
dependent on the outcome of any litigation or the content of any testimony that
you provide therein (other than the truthfulness thereof).


3.
Separation Benefits



If the Release becomes effective and is not revoked in accordance with its
terms, then you will be eligible to receive the following separation benefits:






--------------------------------------------------------------------------------





(a) You will receive a lump sum payment in the amount of $550,000 (which is
equal to 52 weeks of pay) no later than 30 days after the Separation Date.


(b) You will receive a short term incentive payout under the Company’s Short
Term Incentive Plan as if you were retiring on June 1, 2017, and assuming the
CEO does not exercise negative discretion, to the extent the applicable 2017
performance goals are achieved.


(c) You will receive a lump sum payment equivalent to 130% of the premiums that
you would pay for 12 months of COBRA continuation coverage (as described in
Paragraph 5). This sum may be used by you to pay for medical, dental, vision and
other welfare benefits offered by the Company pursuant to COBRA or for any
retiree medical benefits for which you may be eligible. This sum will be paid no
later than 30 days after the Separation Date.


(d) You will be eligible for a defined package of Company-paid reasonable
outplacement assistance services for a maximum of twelve months from the
Separation Date through a consultant of the Company’s choice.


(e) You will be eligible for a defined package of Company-paid reasonable
financial services assistance for a maximum of 24 months from the Separation
Date through a consultant of the Company’s choice.


(f) All payments hereunder will be subject to legally mandated deductions for
Social Security and federal, state and local taxes.




4.
Other Benefits



You are eligible to receive a lump sum payment representing compensation for
your accrued and unused vacation as of the Separation Date. Further, you will be
paid out vacation and floating holidays that have been banked by you (subject to
the 640 hour banking maximum). Such payments will be included in your final
regular paycheck as an active employee unless you are a specified employee for
purposes of Section 409A of the IRC, in which case you will receive payment six
months from your Separation Date. In either case, the payment will be subject to
legally-mandated deductions for Social Security and federal, state and local
taxes.




5.
COBRA Coverage



The termination of your employment is a qualifying event under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”). The Company will notify you and/or
your dependents of the health coverage which you may continue on a self-pay
basis as provided by COBRA upon termination of your employment.




6.
NiSource Re-Employment



You acknowledge that you will not be eligible for re-employment with the Company
or to be engaged as a consultant or independent contractor if you receive
separation payments under this Letter Agreement.






2

--------------------------------------------------------------------------------





7.
Return of Property



You agree to return to the Company any and all of its property, including but
not limited to, keys, employee identification or security access cards,
telephones, computing equipment, and credit cards on or before the Separation
Date.




8.
Confidentiality



You acknowledge that during your employment by the Company you had access to
confidential information and confidential financial data of the Company or of
other NiSource companies.


You further acknowledge that during your employment you may have developed
confidential business information for one or more NiSource companies, may have
made inventions, and/or may have established relationships with one or more
NiSource companies’ customers and potential customers.


In order to preserve the property, inventions, business, and goodwill of the
Company and each NiSource company, you agree that during and after your
employment, all knowledge and information not known to the public respecting any
NiSource companies’ inventions, designs, products, services, machinery, methods,
systems, improvements, forecasts, strategic and other plans, financial data, and
other confidential information, including customer information such as names and
addresses of customers and potential customers, pricing information relating to
any services performed or products sold by any NiSource company, and all
information relating to the special and particular business needs of any
NiSource company or its customers and potential customers, shall remain the
exclusive property of each respective NiSource company and shall be regarded by
you as strictly confidential and, subject to Paragraph 10, shall not be directly
or indirectly used or disclosed without the Company’s written permission.


Moreover, you agree that upon termination of your employment, you will promptly
deliver to the Company all documentation and other materials relating to the
Company’s business or the business of any NiSource company which are in your
possession or under your control, including customer and potential customer
lists, product lists, and marketing material, whether in written or electronic
data form; and you will delete, destroy or discard all copies of such
confidential information remaining in your possession.


You further acknowledge and agree that the Company’s remedy in the form of
monetary damages for any breach by you of any of the provisions of this section
may be inadequate and that, in addition to any monetary damages for such breach,
the Company shall be entitled to institute and maintain any appropriate
proceeding or proceedings, including an action for specific performance and/or
injunction.




9.
Non-Disparagement



You agree not to make any false or disparaging comments concerning the Company,
its management or employees, or its operations, whether orally or in writing,
and whether concerning your employment with or separation from the Company or
otherwise, to any third party. The Company, in turn, agrees to refer all
prospective employment reference inquiries to its third party administrator to
verify your last position held and dates of employment, and not to provide any
additional information to prospective employers concerning you or your


3

--------------------------------------------------------------------------------





employment, except as specifically authorized by you. Notwithstanding the
foregoing, nothing herein is intended to limit any rights you may have pursuant
to Paragraph 10 of this Agreement.




10.
Rights Reserved



You understand that nothing contained in this Letter Agreement limits your
ability to report possible violations of law or regulation to, or file a charge
or complaint with, the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Department of Justice, the Congress, any
Inspector General, or any other federal, state or local governmental agency or
commission (“Government Agencies”). You further understand that this Letter
Agreement does not limit your ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. Nothing in this Letter Agreement
shall limit your ability under applicable United States federal law to (i)
disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law or (ii) disclose trade secrets in a document filed
in a lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure. In addition, nothing in this Letter Agreement
limits your right to receive an award from a governmental or regulatory entity
for information provided to such an entity (and not as compensation for actual
or alleged personal injury or damages to you).




11.
Outstanding Charges and Expenses



You hereby agree to pay the Company any outstanding amounts owed to the Company,
and further agree that by signing this agreement you hereby authorize the
Company to deduct any outstanding charges from your separation benefits, as
permitted by applicable law.




12.
Governing Law



This Letter Agreement shall be construed in accordance with the laws of the
State of Indiana including all matters of construction, validity and
performance, to the extent not preempted by federal law.




13.
Severability



In the event that one or more of the provisions contained in this Letter
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, you and the Company shall have the option to cancel it.




14.
IRC Section 409A



It is intended that this Letter Agreement shall comply with the provisions of
IRC Section 409A and any guidance relating thereto, or an exemption to IRC
Section 409A, and payments, rights and benefits may only be made, satisfied or
provided under this Letter Agreement upon an


4

--------------------------------------------------------------------------------





event and in a manner permitted by IRC Section 409A, to the extent applicable,
so as not to subject you to the payment of taxes and interest under IRC Section
409A. In furtherance of this intent, this Letter Agreement shall be interpreted,
operated and administered in a manner consistent with these intentions. In no
event, however, shall the Company be responsible for any 409A penalties or tax
consequences that arise in connection with any amounts payable under this Letter
Agreement.


15.
Complete Agreement



You acknowledge that in accepting this Letter Agreement, you have not relied
upon any representation or promise other than those expressly stated in this
Letter Agreement.


This Letter Agreement and the documents specifically referred to herein
constitute the complete understanding between you and the Company relating to
your separation and replaces any and all prior agreements, promises,
representations or inducements, no matter their form, concerning your employment
with the Company. No promises or agreements made subsequent to the execution of
this Agreement by these parties shall be binding unless reduced to writing and
signed by authorized representatives of these parties.


Very truly yours,






Joseph Hamrock
Chief Executive Officer






Acceptance:


I acknowledge having read and understood the provisions of this Letter Agreement
and represent that the execution of this Letter Agreement constitutes my knowing
and voluntary act, made without coercion or intimidation. I understand and agree
that this Letter Agreement is not enforceable or binding upon me, my heirs,
executors, and administrators unless or until such time that it is signed by me
and a representative of the Company below.



Jim Stanley
                                
Date
                                
WITNESS




FOR THE COMPANY:
                                
Carl W. Levander
                                
Date






5

--------------------------------------------------------------------------------





Exhibit A
Waiver and Release of Claims
WHEREAS, NiSource Corporate Services Company (the “Company” which, as used
herein, shall mean NiSource Inc. and all of its affiliates and subsidiaries) and
Jim Stanley (hereinafter referred to as “Executive”) entered into a letter
agreement dated March 20, 2017 (the “Letter Agreement”), setting forth their
respective obligations to one another;
WHEREAS, in the Letter Agreement, Executive agreed to execute a general waiver
and release of claims upon the termination of his employment with the Company as
a condition to receiving certain separation benefits under the Letter Agreement.
THEREFORE, Executive executes this Waiver and Release of Claims (the “Release”)
as part of the consideration for the agreements, payments and other
consideration provided in the Letter Agreement.


1. Release of Claims


In consideration of the payments and benefits described above, the sufficiency
of which consideration is hereby acknowledged, Executive, his heirs, executors
and administrators, do hereby knowingly and voluntarily fully, finally and
unconditionally release and forever discharge, to the full extent permitted by
law, the Company and its partners, shareholders, related entities, their
employee benefits plans and the plans' trustees, administrators, and
fiduciaries, divisions, predecessors, successors and assigns, representatives,
current and former employees, officers, directors and agents and attorneys, in
their personal and corporate capacities (collectively referred throughout the
remainder of this Release as the “Released Parties"), of and from any and all
liabilities, actions, causes of action, claims, rights, obligations, charges,
damages, costs, attorneys’ fees, suits, re-employment rights and demands of any
and every kind, nature and character, known and unknown, asserted and
unasserted, liquidated and unliquidated, absolute and contingent, in law or in
equity, enforceable under any local, state, or federal statute or ordinance, or
under the common laws of the United States, against the Released Parties
occurring or arising prior to Executive signing this Release, including but not
limited to, all claims relating to the Age Discrimination in Employment Act of
1967, as amended, 29 U.S.C.§ 621 et seq.; Title VII of the Civil Rights Act of
1964, as amended, 42 U.S. C. § 2000e et seq.; the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq.; the Rehabilitation
Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C. § 12101 et seq.; the Fair Labor
Standards Act, as amended, 29 U.S.C. § 201 et seq.; the Civil Rights Act of
1866, 42 U.S.C. § 1981 et seq.; the Worker Adjustment Retraining Notification
Act, 29 U.S.C. 2101§ et seq.; the Occupational Safety and Health Act, 29 U.S.C.
§ 651 et seq.; the Corporate and Criminal Fraud Accountability Act of 2002, 18
U.S.C. §1514A; Family and Medical Leave Act 29 U.S.C. §2601 et seq; and the
State of Ohio civil rights statutes; any and all claims relative to any
agreement relating to Executive’s employment with the Released Parties,
including any claims under the doctrines of defamation, libel, slander, invasion
of privacy, intentional infliction of emotional distress, interference with
contractual relations, retaliatory discharge, breach of contract, wrongful
discharge, breach of implied contract or implied covenant of good faith or fair
dealing, and any other statute, authority or law, providing a cause of action
relating to Executive’s employment with or the termination of his employment
with the Released Parties; provided, however, that Executive does not release:
(i) any vested retirement benefits or 401k savings


6

--------------------------------------------------------------------------------





plan benefits, medical plan benefits for which Executive is eligible under the
terms of the applicable benefit plans, or any payments to which Executive is
entitled under any qualified or non-qualified benefit plan or program sponsored
by NiSource, Inc. (ii) Executive’s claim to unemployment insurance benefits,
where applicable, and (iii) Executive’s rights under the Letter Agreement.


Executive acknowledges and agrees that this Release is being given only in
exchange for consideration to which Executive is not otherwise entitled.


Executive represents that he has read and understands the terms of this Release.
Executive understands that this Release is applicable to any claims arising
prior to the date of this Release.


2. Rights Reserved


This Release shall not apply to rights or claims that may arise after the
effective date of this Release. Nothing in this Release is intended to limit or
restrict any rights that Executive may have to enforce the Letter Agreement or
any other right that cannot, by express and unequivocal terms of law, be
limited, waived, or extinguished.


Executive understands that nothing contained in this Release limits his ability
to report possible violations of law or regulation to, or file a charge or
complaint with, the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Department of Justice, the Congress, any
Inspector General, or any other federal, state or local governmental agency or
commission (“Government Agencies”). Executive further understands that this
Release does not limit his ability to communicate with any Government Agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. Nothing in this Release shall limit
Executive’s ability under applicable United States federal law to (i) disclose
in confidence trade secrets to federal, state, and local government officials,
or to an attorney, for the sole purpose of reporting or investigating a
suspected violation of law or (ii) disclose trade secrets in a document filed in
a lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure. In addition, nothing in this Release limits
Executive’s right to receive an award from a governmental or regulatory entity
for information provided to such an entity (and not as compensation for actual
or alleged personal injury or damages to Executive).


3. Affirmations


Executive affirms that his has not filed, caused to be filed, and is not
presently a party to any claim, complaint, or action against the Company or any
of the Released Parties in any forum or form, or if there are such claims,
complaints or actions pending, Executive agrees to withdraw and/or dismiss all
such claims, complaints or actions that may be legally withdrawn and/or legally
dismissed prior to the receipt of the separation benefits. Executive also
affirms that he is not aware of any other claim that he may have against the
Company. Executive further affirms that he has reported all hours worked as of
the date of this Release and has been paid and/or has received all leave (paid
or unpaid), compensation, wages, bonuses, commission, and/or benefits to which
he may be entitled and that no other leave (paid or unpaid), compensation,
wages, bonuses, commission and/or benefits are due to Executive, except as
provided in the Letter Agreement. Executive also affirms that he has no known
workplace injuries or


7

--------------------------------------------------------------------------------





occupational diseases. Executive also represents that he is not aware of any
facts on which a claim under the Fair Labor Standards Act, the Attorney Fees in
Wage Action Act, or under applicable state minimum wage or leave laws could be
brought.


4. Right of Revocation.


In compliance with the Older Workers Benefit Protection Act (P.L. 101433),
Executive does hereby acknowledge and agree as follows:
(a) That this Release does not purport to waive rights or claims that may arise
from acts or events occurring after the date that this Release is executed by
the parties;
(b) That this Release specifically applies to any rights or claims Executive may
have against the Company under the federal Age Discrimination in Employment Act
of 1967, as amended;
(c) That the consideration provided for in the Letter Agreement is in addition
to any consideration to which Executive is already entitled;
(d) That this Release shall be revocable by Executive for a 7-day period
following execution of this Release by Executive. Accordingly, this Release
shall not become effective or enforceable until the expiration of the 7-day
revocation period (“Effective Date”); and
(e) That Executive, having carefully read this Release and knowing the contents
hereof, freely and voluntarily consents to all the terms and conditions herein,
understands the final and binding effect of this Release, has been advised of
Executive’s right to and has been given a chance to consult with and review this
Release with an attorney of Executive’s choice prior to signing this Release,
and has been given a period of 21 days within which to consider whether to sign
this Release. In the event that Executive chooses to waive this 21 day period,
Executive acknowledges that Executive was given a reasonable period of time
within which to consider this Release and that Executive’s waiver was made
freely and voluntarily and without duress or any coercion by any other person,
including anyone at the Company or the Released Parties.






Acceptance:


I acknowledge having read and understood the provisions of this Release and
represent that the execution of this Release constitutes my knowing and
voluntary act, made without coercion or intimidation.


Jim Stanley


                                
Date


                                
WITNESS








8